 Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 1 of 30




Plaintiff Exhibit W
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 2 of 30
                                                                                        1




 1   UNITED STATES DISTR ICT COURT
     FOR THE DISTRICT OF CONNE CTICUT
 2   - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x          CONFIDENTIAL
     JANE DOE ,
 3
                                Plai ntiff,
 4
     vs.                                     Case No . 3:18-cv-01322-KAD
 5                                           Date : July 29 , 2019
     TOWN OF GREENWICH ,                  ET AL ,
 6
                               Defenda nts .
 7   ------------------ ---- --- - - --- -- x
     COMPLEX LI TIGATION AT WATERBURY
 8
     JANE DOE , JOHN DOE, AND MARY DOE,
 9
                                Plaint iffs,
10
     vs .                                      Case No. X06 UWY-CV-XX-XXXXXXX-S
11
     BRUNSWICK SCHOOL,                  INC . ,
12
                    Defe ndants.
13   -------------- ---- ----- -- -------x

14                        DEPOSITION OF

15           The depo si tio n of                                       was tak en on

16   July 29 , 2019 , begi n ning at 1 1:00 a .m ., at Two

17   Greenwich Office Pa r k West , Greenwich , Connecti c ut,

18   before Susan Wandzilak, Registered Professional

19   Reporter an d Notary Public in the State of

20   Connecticut .

21
                                Sus an Wandzilak License No. 377
22                            DEL VECCHIO REPORTING SERVICES, LLC
                               PROFESSIONAL SHORTHAND REPORTERS
23                                      117 RANDI DRIVE
                                    MADISON, CONNECTICUT 06443
24                                        800-839-6867

25   NEW HAVEN                                       STAMFORD                HARTFORD
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 3 of 30
                                                                        5




 1                                          ,

 2              having been fi rst duly sworn,         testified as

 3        follows :

 4              THE COURT REPORTER :       What is your full name

 5        and address for the record ?

 6              THE WITNESS:                      ,

 7              ,                                     .

 8                        DIRECT EXAMINATION

 9   BY MS . BRAXTON:

10        Q.   Good morning.       I a m Meredith Braxton.        I

11   represent Jane Doe in the Federal case and I              represent

12   th e Doe family in the case against Brunswick .

13              Have you ever been deposed before ?

14              MR. HARNESS :     Excuse me,    just before we

15        begin,    can you designate the transcript

16        confidential ?

17              MS. BRAXTON :     Yes.    Thank you very much .         We

18        are designating this transcript confidential

19        under th e protective orders in both cases,             the

20        sta te case and the Federal case .

21              MR . HARNESS:     Thank you.

22              MS . BRAXTON:     Thank you for reminding me .

23              MR . HARNESS:     Sure.

24   BY MS . BRAXTON :

25        Q.    Have you ever been deposed before?
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 4 of 30
                                                                       7




 1                Exhibit 1.

 2              (Whereupon,               Exhibit No.   1 was marked

 3   for identification . )

 4   BY MS . BRAXTON :

 5        Q.   Okay , Mrs .          ,    are you appearing pursuant

 6   to the subpoena I       j u st handed you?

 7        A.    Yes.

 8        Q.   Okay .     And if you flip to the last page                 I

 9   think this is two-sided .           So there is a schedule of

10   documents that were requ ested .          Did you bring any

11   documents that are responsive?

12        A.    No.

13        Q.    Did you search for documents that were

14   responsive?

15        A.    No.

16        Q.    And why didn't you search for any responsive

17   documents?

18        A.    Because there are none.

19        Q.   Okay .      So from the description you knew that

20   you didn't have any ?

21        A.    Um-uh .

22        Q.    Can you give me a snapshot of your

23   educational background?

24        A.    Well,     I am an M. D.

25        Q.    Okay, and can you give me -- where did you
            Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 5 of 30
                                                                             8




       1   graduate from?

       2        A.    College or medical school?

       3        Q.   Just give me both .

       4        A.    College is                and medic al school is

       5                                                .

       6        Q.    Okay,       and can you give me a snapshot of your

       7   work history?

       8        A.    I    hav e had the same job for the past, you

       9   know,             years.

     10         Q.   Okay,        and what is that?

     11         A.    I    am a                     .

     12         Q.                                                  ?

     13         A.    I    work in                                  .

     14         Q.   And is that l oca ted in                   ?

     15         A.   No .

     16         Q.   Where is it located?

     17         A.    In                    .

     18         Q.   Okay,        do yo u live in           ?

     19         A.   Yes .

     20         Q.   And you are married?

     21         A.   Um - uh.

     22         Q.   And who are you married to?

     23        A.                     .

     24         Q.   And do you have children ?

\._,! 25       A.    Yes .
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 6 of 30
                                                                           9




 1        Q.           How many do you have?

 2        A.           I have

 3                 .

 4        Q.           Okay, and is              one of your children?

 5        A.           Um-uh .

 6        Q.           Wher e does she fall in the order?

 7        A.           She is

 8        Q.           How old is she now?

 9        A.           She is 18 .

10        Q.           And so how old was she in the fall of 2014?

11        A.

12                       .

13        Q.                                                               ,

14   then she was 14?

15        A.           Um-uh .

16        Q.           Okay .    In October of 2014 , where was

17   attending school?

18        A.                         --                      , 2014 .

19        Q.           And has she always attended

20             ?

21        A.           Um-uh.    Yes, sorry .

22        Q.           To your knowledge, did        know any boys who

23   attended Brunswick School?

24        A.           She knew of them, yes .

25        Q.           Okay , and how did she know of the m?
            Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 7 of 30
                                                                              10




       1          A.   I   am not sure, probably fri end groups,           that

       2   sort of thing.

       3          Q.   Okay,       and do you know s pecifi cal ly who

       4   att ende d Brun s wic k that she knew?

       5          A.   Not specifically.

       6          Q.   Are there any names t hat co me to mind ?

       7          A.   Well,       no,   just th e ones you have listed here .

       8          Q.   Okay,       a nd d o you have any idea ho w she met

       9   Brunswick st udent s?

      10          A.   I   don't.

      11          Q.   Hav e you hea rd the nam e                      ?

      12          A.   I   have.
"-"   13          Q.   And wh e n was the first ti me tha t        you heard

      14   t hat nam e?

      15          A.   It was a long time ago but back in 2014 when

      16   it was her first year at the high school.

      17          Q.   That's the first time you heard of him?

      18          A.   Um - uh .

      19          Q.   Okay, and how did you h ear about him?

      20          A.   Well,       I   think -- again,   it was a lon g tim e

      21   ago.    It was proba bly that he was having a party that

      22   night a nd she wa s going there .

      23          Q.   Okay, we will get to that in a minute.              Did

      24   you ever meet                          in person?

      25          A.   No .
               Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 8 of 30
                                                                                    11




          1          Q.   Okay , have you ever met anyone in

          2                's family?

          3          A.   In retrospect,     I probably met his father one

          4   time when I picked my daughter up that night.

          5          Q.   Have you ever met                        ?

          6          A.   No.

          7          Q.   Have you had any communication with them

          8   since the party ?

          9          A.   No.

         10          Q.   None of the                ?

         11          A.   No.

         12          Q.   At any time , had you eve r heard the name

         13                       ?

         14          A.                     , yes.

         15          Q.   When was the first time you h eard his nam e ?

         16          A.   Well,                      atte nded

         17   and                              with my daug hter .

         18          Q.   And,    do you know anyone -- and so was

         19   friend s with                     ?

         20          A.   They were friend ly.       I wouldn't say, you know

         21         they were friendly .

         22          Q.   And were th ey friendly in                        ?

         23          A.   Honest ly,    I can 't remember .      Probably not at

         24   that age.     There is not a lot of overlap between an

'--'"'   25   eleme ntary school b et ween boys and girls.
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 9 of 30
                                                                           12




 1        Q.     How about                              ?

 2        A.     Again,   the same friend group but I         just knew

 3   his name.

 4        Q.     Did he ever come over to your house?

 5        A.     Not that I recall ever .

 6        Q.     And you ref erred to a party that took place

 7   in I believe October, 2014.          Is that correc t?

 8        A.     I don't actually remember the date.
 9        Q.     Okay .

10        A.     But I know it was,      it was her first year in

11   high school, yeah.

12        Q.     Okay .

13        A.     So it was still soccer season so September,

14   October .

15        Q.     Okay.    Did you hear                      's name in

16   connection with that party?

17        A.     No .

18        Q.     Did       ever mention him during the fall of

19   2014?

20        A.     No.

21        Q.     Have you heard the name                         before?

22        A.     Yes.

23        Q.     When did you hear that name?

24        A.     The night of that party.

25        Q.     And how did you hear about him?
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 10 of 30
                                                                        20




 1           A.      I   think she was just giving me the addre ss.

 2           Q.      Okay.

 3           A.      I mean,        that's how I   remember it.     It was

 4   nothing alarming .

 5           Q.      Do you remember whether it was particularly

 6   late?

 7           A.      I don ' t      think it was particularly late .

 8           Q.      And do you know whether ther e were any

 9   Brunswick students at that party?

10           A.      Well ,    I    know like that                    and

11                            were there,    if they go to Brunswick

12   which I am prett y sure they do.

13           Q.      Okay , and do y ou know whether

14   was there?

15           A.      I never heard that he was there.

16           Q.      Okay .        What other minors do you know who went

17   to the party?

18           A.      I don ' t know.       I mean,   it   was a long t i me

19   ago .        I only knew that really picking her up tha t

20   was at this party so --

21           Q .     Okay.         Did you come to learn later who else

22   was at the party?

23           A.      No,   just really those , you know, again those

24   two boys because one was the house and one might have

25   been connected to                   that nigh t.
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 11 of 30
                                                                        21




 1         Q.   Do you know whether                            went to

 2   that party?

 3         A.   I   don ' t    know for sure.

 4         Q.   So did you go and pick             up?

 5         A.   Yes .

 6         Q.   Okay, and what, did you go to the door or did

 7   she come out?

 8         A.   She was walked out by                         's father

 9   to my car.

10         Q.   And what kind of condition was               in when

11   she walked out to your car?

12         A.   She couldn 't really walk by herself and she

13   was stumbling .          And as soon as she got into the car

14   she reeked of vomit and she was just very dishelved

15   and obviously drunk.

16         Q.   Okay,     and did you have any conversation with

17   Mr.                about that?

18         A.   No .    He real ly gave me no indication that she

19   was drunk and in a certa in state.           So I was just sort

20   of piecing it toget her after he put her in the back

21   seat and then walked off.

22         Q.   So he didn ' t put her in the front seat?

23         A.   No.

24         Q.   Why was that?

25         A.   He just walked her to the back seat .            He just
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 12 of 30
                                                                         22




 1   opened -- I      just remember him putting her in the back

 2   seat, you know .

 3        Q.    Okay .

 4        A.    And he was just saying normal pleasantries,

 5   you know, with no recognition of the fact that my

 6   daughter was very inebriated and had vomit on her.

 7        Q.    And did you find that unusual?

 8        A.    Yeah .     Yeah, it was very alarming .

 9        Q.    Was        ' s clothing at all dishelved?

10        A.    Um-uh .

11        Q.    And in what way?

12        A.    Her like sweatshirt was inside out and she

13   had vomit running all the way down like her chest.

14   And, you know,       it just, you know,     it was just

15   di shelved.

16        Q.    Was she wearing pants or a dress or --

17        A.    She was wearing pants but I don't remember

18   what kind.

19        Q.    Where did you go from there?           What did you do

20   from there?

21        A.    Well,     I drove her home and, you know,         she was

22   very drunk and I       took her home .     And I, you know,

23   called my husband .       I took her phone to try to figure

24   out what was happening .        And, you know,      that's when I,

25   you know, got a bad feeling about that party.
            Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 13 of 30
                                                                                    23




'-"
       1                And then I       fo und this weird vi deo that I

       2   didn't know if she was attending parties where that

       3   type of thing was happening so - - and then I                called my

       4   husba nd .       And he d id go back over to the

       5   res idence after wards .         And I   actua l ly took       to the

       6   emergency room that night .

       7          Q.    I    a m sorry for going over this aga in .        I   am

       8   sure that it 's upsetting.

       9          A.    Yeah .

      10          Q.    So it was that night of the party that you

      11   saw the video?

      12          A.    On her phone .

      13          Q.    On her phone .

      14          A.    Yes , because she was so i nebriated and I was

      15   trying to ask her what what's happening and she was

      16   not coherent.         And I    just was concerned bec a us e, y ou

      17   know , I wa s a n e w parent to a high schooler so I never

      18   been in this situati on before.             And I didn ' t   k no w --

      19   it was really l ike sort of a new friend group that she

      20   was hanging with.         So I didn ' t    know -- I was just

      21   dealing with the unknown so I didn't know what was

      22   happening.

      23          Q.    So what was happening on that video that you

      24   saw?

      25          A.    Well,    on tha t   video was a girl who was
            Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 14 of 30
                                                                                       24




        1   complete ly naked .         You could not see her face and she

        2   was laying face down with her head in the distance .

        3   And there were a group of boys on the side .                      One of

        4   them was digitally manipulating her.                   And she was

        5   obviously unconscious because she wasn't moving when

        6   this was happening .             And the boys were all laughing

        7   and          yeah.

        8         Q.       How did you know that it wasn't                ?

        9         A.       On the video?

       10         Q.       Yes .

       11           A.     Just knew it wasn't             , because I said            ,

       12   what is this , who is this , where was this .                 And, you

       13   know,       it wasn't        .     One,   it was on her phone .       It

       14   wasn't,       you know,    something that was video -- it was

       15   in a group chat .          It wasn't video'd on her phone .

       16         Q.       Who else was in that group chat?

       17         A.       I don't , you know,        and again,    I don ' t

       18   remember like the group chat.                 And I am calling it a

       19   group chat now because I know what group chats are

       20   five years later .          Back then it was all new.

       21         Q .      Right.

       22         A.       I was just going through text messages and

       23   trying to figure out what was happening.

       24         Q.       Right .    Okay .

'--"   25         A.       And , you know , and I found that.
         Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 15 of 30
                                                                           25




 1           Q.      And do you know who else was in that group of

 2   peop l e sharing that video?

 3           A.      I do not.

 4           Q.      Do you know whether                         was one of

 5   them?

 6           A.      I would say -- again ,       this is from memor y ,      I

 7   don ' t      think he was in that video .          That was the

 8   i mpression that I           had but I didn't know who the boy

 9   was in the video .

10           Q.      Did the boy ' s face appear in the video?

11             A.    Um-uh,    clearly.     And      didn ' t   know who he

12   was either .

13           Q .     Okay .    Do you know who else was in that text

14   group who was looking at the video?

15           A.      No.

16           Q.      What did         know -- did you ask            about

17   that video?

18           A.      Um-uh .

19           Q.      And what did she tell you about it?

20           A.      She just said I don't know who they are,            I

21   don't know where it was.               You know,    it was just denial

22   and she didn't know much.

23           Q.      Okay,     so you said that --

24           A.      Which,    I mean,    what she did say is,      she said

25   I    think it was a Brunswick -- they are Brunswick boys
     Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 16 of 30
                                                                       26




 1   and the girl was from Greenwich Country Day.

 2        Q.   Did she say who it was?

 3        A.   No.      She indicated she really didn ' t      know who

 4   it was.

 5        Q.   Okay , did she say why she was receiving it?

 6        A.   Only that it was            you know,    again it was a

 7   group chat .     I mean, only in me pressing her, you

 8   know , it wasn't , you know,         she -- she had never come

 9   to me and said I got this video.            I mean , she was 13 ,

10   14 at the time .      But, you know,      it's just that it was

11   in a group chat .

12        Q.   Was that video - - when you looked at her

13   phone, was i t     sent out that night or was it sen t out

14   on some othe r day?

15        A.   It was not from that night.             You know,   it was

16   not from that night.

17        Q.   Did it have a different date on it wh e n you

18   look at the text messages, you know, how they have a

19   date on top?

20        A.   I only know from like,          from my memory,

21   scrolling down her phone that it was quite far down,

22   like, you know, whereas the party t e xt s were more at

23   the top so --

24        Q.   Okay .     Al l   right,   so you don't really know

25   whether it was that night or some other time?
     Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 17 of 30
                                                                       27




 1       A.    I couldn ' t   say for sure.

 2       Q.    So what did you do after you got home?              You

 3   said that you went to the ER?

 4       A.    Um-uh .

 5       Q.    So why did you go to the ER?

 6       A.    Well, after finding texts with              indicating

 7   that she had hooked up and then this video that was

 8   very disturbing ,    I was just worried that,        you know,

 9   she may have been violated .        So I wanted, you know,

10   somebody to check her out and,         you know,    she was so

11   inebriated I didn't think that she would be able to

12   remember or give me any real information to that.

13       Q.    Okay, and so you went to the ER?

14       A.    Um-uh.

15       Q.    And what did you ask them to do?

16       A.    I   just said, you know,      I was just worried,

17   could you check her out because she is obviously very

18   drunk and I   just wanted to make sure that nobody had

19   violated her.

20       Q.    And did they exa mine her?

21       A.    Um-uh .

22       Q.    And what were their conclusions?

23       A.    The doctors told me one hundred percent that

24   she was not sexually assaulted that night.

25       Q.    And when they said that, did they mean like
            Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 18 of 30
                                                                                   28




       1    nobody had intercours e with her?

       2        A.    Right,    that she was not violated in any way.

       3        Q.    But they wouldn't have been ab l e to tell for

       4    example as you said before if she had been digitally

       5    manipulated.      Correc t ?

       6        A.    Well,    I don't know.             I mean,   I   told -- I

       7    asked the doctor and she had a pretty good reason why

       8    she said that it was not ,            that        was not violated .

       9        Q.    And what was the reason that was given?

      10        A.    That she -- I mean,            you know,         I hate saying

      11    this abou t my daughter but that she had had a tampon

      12    in that was quite engorged.

      13        Q.    Okay.

      14        A.    And,    you know,     obviously had not bee n moved

      15    at all for the,     you know , many hours.

      16        Q.    And when you were at the ER, did anyone there

      17    think that , you know,         DCF needed to be contacted or

      18    anything like that?

      19              MR.    STERLING:      Objection.         You can answer the

      20        question.

      21              THE WITNESS:         No .

      22    BY MS. BRAXTON:

      23        Q.    And what did you do after the hospita l?

      24        A.    Just went home.

""'-"" 25       Q.    Okay.     Did you contact the                            after
                  Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 19 of 30
                                                                                          29




            1    that?

            2            A.   I never talked to the                            again from

            3    when the father walked her out to my car.                      I   have had

            4    no contact with them.

            5            Q.   Okay .       What did you do with that video?

            6            A.   That video I        submitted to a police officer

            7    named Tommy Keegan.

            8            Q.   Do you know around what date you submitted

            9    it?

         10              A.   Probably within the first ten days,                   two weeks

         11      max .

         12              Q.   Can you tell me what form that video was in?
\._,
         13              A.   You know,       I don ' t   k n ow .   I   don't know like if

         14      it was a jpeg or something like that .

         15              Q.   Or an MP four?

         16              A.   I don't know.         It was just -- no,          I don't

         17      know it was like phone,            you know.

         18              Q.   Okay, and how did you -- did you ca l l                up the

         19      police or - -

         20              A.   No .     I   just found h is contact information

         21      from a friend of mine.

         22              Q.   Okay.        So was it h is e - mail at the po l ice

         23      department?

         24              A.   No,    it was a cell phone.
........... 25           Q.   And how did you submit it to him?
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 20 of 30
                                                                         30




 1          A.   Again, on remembering,       I    would say it was

 2   cell phone to cell phone.

 3          Q.   So you messaged him?

 4          A.   I believe so .

 5          Q.   From      's phone or from yours?

 6          A.   I   think it was from my phone but it could

 7   have been from hers .        But from what I      remember is I

 8   deleted it from          's phone and sent it to my phone,

 9   like sent it to my phone first.              But that ' s on my

10   memory.

11          Q.   And did you say anything in the message where

12   you sent the video?

13          A.   What I   remember is that he and I had some

14   phone conversations and that then he told me to go

15   ahead and transfer it to him at some point .

16          Q.   Okay .

17          A.   And we probably said something about it.

18          Q.   What do you remember about those phone

19   conversations?

20          A.   You know ,   just basically everything I         told

21   you,   like I   heard that the boys are from Brunswick and

22   the girl was from Greenwich Country Day .              And it looks

23   like the girl is completely unaware that this is

24   happening.

25          Q.   And what did he say to that?
     Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 21 of 30
                                                                        31




 1           A.    Something to the effec t    this is very

 2   disturbing and we will figure out what to do with it.

 3           Q.    And was there any f ollowup by the Greenwich

 4   Police department with you about the videotape?

 5           A.    No.

 6           Q.    Did the police ever contact you about the

 7   party tha t            had gone t o ?

 8           A.    No.

 9           Q.    Did you ever contact the police about the

10   party that             had gone to?

11           A.    Again,    I was trying to remember.      I beli e ve

12   tha t   I put in like to the anonymous tip line,           I said

13   that ther e was under age minor drinking at that

14   address on that night and that the parents were aware

15   of it .      Within like the first couple of weeks again I

16   probably submitted that .

17           Q.   And so what made you think that the parents

18   were awar e of it?

19           A.   Just by the way he walked her out to the car,

20   to be honest with you,          like it was no big deal,     like

21   nothing wa s wrong .

22           Q.    Is the video still on your phone?

23           A.   No.

24           Q.   Did you delete it from your phone?

25           A.   Yes, many phones ago.
                  Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 22 of 30
                                                                                        38




              1        Q.      And you said that y ou had telephone calls

              2   with police officer Tommy Kee gan,             is that right?

              3        A.      Um-uh .

              4        Q.      Do you know whether that was on his personal

              5   cell phone or was that at the Greenwich Police

              6   Department ' s phone?

              7        A.      I am not sure.       I don ' t   know .

              8        Q.      Who gave you his contac t         information?

              9        A.      A friend of mine whose name was John

             10   Margenat .

             11        Q.      Okay .     He used to be a first selectman in

             12   Greenwich .

             13        A.      Well,     it's his son .

             14        Q.      His son, okay.       And why did he refer you to

             15   Tommy Keegan.

             16                MS. SLIPPEN :     Objection.

             17                THE WITNESS :     Okay , his girlfri end and I are

             18        very good friends.          So as she has kids

             19                                                                 so,

             20        you know,        I was obvi o u s ly very upset.   And so we

             21        were disc ussing it and so she had reached out to

             22        him for somebody for me to have a pathway.                 So,

             23        again,     I was just dealing with the unknown.

             24   BY MS . BRAXTON:
..........   25        Q.      Okay , and did Police Offi cer Keegan refer you
     Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 23 of 30
                                                                                 39




 1   to anyone else at the police department?

 2        A.      No .

 3        Q.     Okay .     Did he ever say what he did with the

 4   video or whether he fo l lo wed up with anyone at the

 5   police department?

 6        A.      No .

 7        Q.     After th e pa r ty , l i k e in t he d a y s a f te r    t he

 8   party wh en           was sob e r a g a in, d id y o u ask h er wh a t

 9   happened at the par t y ?

10        A.      I did , um-uh .

11        Q.     And what did she say?

12        A.     She basically always maintained that,               you

13   know ,    that it was not a video of her,           she was not

14   sexually assaulted and , you know , kept -- just said

15   that the whole time .          And she did not know wh o the y

16   were in the v ideo .

17        Q.     Did she t a lk a bout t h e a l co h o l   t hat wa s

18   serv ed at t h e part y at a l l ?

19        A.     Again ,    this i s from my memory is t hat,            my

20   understanding that there was alcohol in like the

21   basement fridges and stuff where the kids were

22   gathering in the basement and that the parents were

23   home but,     you know , she didn ' t      -- she maintained t hat ,

24   you know, obviously she got very drunk and the parents

25   probably didn ' t      realize i t   until she couldn ' t     walk .
            Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 24 of 30
                                                                              40




        1         Q .   Did she say that the parents came down to the

        2   party at any time?

        3         A.    I don ' t    remember if she said that or not.

        4         Q.    Okay .      Did you ask her about what happened

        5   between her and                     ?

        6         A.    I did .

        7         Q.    And what did she say about that?

        8         A.    She maintained that they just kissed and that

        9   was it and that I was overreacting and all that stuff.

       10               MS . BRAXTON :     I have nothing further.

       11                               CROSS EXAMINATION

       12   BY MS. SLIPPEN :

       13         Q.    I have a few questions .       Good morning .     My

       14   name is Jessica Slippen and I           represent the Town of

       15   Greenwich and Brent Reeves and Krystie Rondini in the

       16   Federal Court litigation.

       17               I   just want to follow up a little bit on your

       18   conversations with Tommy Keegan,           if that's okay?

       19         A.    Urn-uh .

       20         Q.    Do you recal l     how many times you spoke with

       21   Mr. Keegan?

       22         A.    Probably two,      three times.

       23         Q.    Okay, and in your conversations with

       24   Mr.   Keegan, did you discuss with him what happened to

"'-"   25   your daughter at that party in 2014?
     Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 25 of 30
                                                                       41




 1           A.   I am not sure, probably on some level.           But I

 2   can't remember exactly .          I was more,   you know,   focused

 3   on the video .

 4           Q.   So you indicated that you sent him the video

 5   via a text message type exchange .          Correct?

 6           A.   Yeah .

 7           Q.   And you I     believe testified earlier that you

 8   didn't know who the girl in the video was.             Correct?

 9           A.   Right .

10           Q.   So you couldn ' t tell Mr . Keegan who the young

11   girl was in the videotape?

12           A.   Right .     The only information I had is that

13   maybe she went to Greenwich Country Day,            that was all .

14           Q.   I apologize if you have already answered

15   this, did you know any of the boys in that video?

16           A.   I did not.

17           Q.   So you had no way of telling Mr . Keegan who

18   those young boys were in the video?

19       A.       Right .     Right.   Yeah .

20       Q.       And these conversations with Mr . Keegan,         can

21   you recall how long they would have l asted?

22       A.       I don ' t   think they were very long but, you

23   know,    less than ten minutes each time .

24       Q .      And I     know it's been -- a l ong time has

25   passed but to the best of your recollection,             when was
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 26 of 30
                                                                        42




 1   the first time you reached out to Mr. Keegan?

 2           A.   You know,        probably within the first week

 3   after that party,             something to that,   maybe within the

 4   first few days but I can't remember the exact time

 5   line.

 6           Q.   Okay .      You also indica ted that you reached

 7   out to the Greenwich Police Department via the

 8   anonymous tip line .            Correct?

 9           A.   Um - uh .    I    just remember it being some sort of

10   e-mail like line, putting in an e-mail with the

11   address in it .

12           Q.   Okay.       So it wasn't via a phone call to the

13   tip line .      It was via an e-mail?

14        A.      Yes.

15        Q.      And do you recall how long after the party

16   you would have sent t h at anonymous tip via e- mail?

17        A.      It was the same,         similar time frame,   I would

18   imagine .

19        Q.      In that anonymous tip e-mail that you sent,

20   did you indicate at all what had happened to your

21   daughter at that party?

22        A.      I don't remember.          I am not sure.    I may

23   have.

24        Q.      Do you recall if in that tip line you

25   indicated if there was under age drinking?
        Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 27 of 30
                                                                          43




   1           A.   Yes ,    I did .

   2           Q.   And did you identify that the home was the

   3                  home?

   4           A.    I am not sure if I did.         I   think I   just put

   5   down the address .          I didn't really know any of these

   6   people .      So, you know,     it was again,      like I said, new

   7   to me.       She was in a new school hanging out with a new

   8   group of friends .

   9           Q.   Other than your conversations with

  10   Mr.     Keegan,    did you ever speak to any other member of

  11   the GPD pertaining to what occurred to your daughter

  12   at the party in 2014?

  13                MS. BRAXTON:       Objection to form .

  14                THE WITNESS :      No .

  15                MS . SLIPPEN:      That ' s all I have .

  16                             CROSS EXAMINATION

  17   BY MR. STERLING :

  18           Q.    I am John Sterling .      I   represent Brunswick

  19   School and I have a few fol l ow up questions,

  20   Mrs .          .

  21           A.   Okay .

  22           Q.   Thank you for your time today.             We spoke

  23   about the video and I believe it was your testimo ny

  24   that you did not report the existence of t h e v ideo to
~ 25   anyone at Brunswick , correct , Br u ns wi ck S chool ?
      Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 28 of 30
                                                                                 44




 1        A.    No,    because again I           just heard they were

 2   Brunswick boys.          You know,     I   didn't know who they

 3   were.

 4        Q.    As you sit here, are you certain that they

 5   were Brunswick boys?

 6        A.    That 's what      I     heard at the time and that was

 7   the information      I    gave .

 8        Q.    And who did you hear that from?

 9        A.    My daughter .

10        Q.    And your daughter,              though,   told you that she

11   didn't know who was in the video,                correct?

12        A.    Right.

13        Q.    Do you know how she knew they were Brunswick

14   boys?

15        A.    I   think just because she like,                she probably

16   assumed it was a different party too with the same

17   group of kids .      But again assumption.             I   don ' t   know

18   wha t she was thinking .

19        Q.    So you believe it was your daughter ' s

20   assumption that they were Brunswick boys?

21        A.    That 's right,          yeah.

22        Q.    And you haven't learned anything that gives

23   you further confidence that they wer e actually

24   Brunswick boys or have you?

25        A.    No .
            Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 29 of 30
                                                                              48




       1   sort of in that general context .

       2         Q.    Oka y,    but you don't remember exactly what

       3   else was said in that conversation that led to that

       4   information being p rov ided to you?

       5         A.    No .

       6         Q.    Okay,     and you can ' t   say for sure who you

       7   had        the person you had the conver sation with was,

       8   right?

       9         A.    That's rig ht .

      10                              REDIRECT EXAMINATION

      11   BY MS. BRAXTON:

      12         Q.     I   just have one last question.         When you
"-"   13   spoke to Police Officer Keegan, did you tell him that

      14   you thought that t he boys in the video were from

      15   Brunswick ?

      16         A.    Yes .

      17         Q.    Were you able to give him any names?

      18         A.    No,     and I also said the girl was from wh at I

      19   heard was Greenwich Country Day .

      20               MS. BRAXTON:       That ' s all I have.

      21               MR. STERLING:       I have a fo llow up .

      22                             RECROSS EXAMINATION

      23   BY MR. STERL I NG :

      24         Q.    So when that discussion too k place and you

      25   told Office r Keegan that you had information that the
                 Case 3:18-cv-01322-KAD Document 308-22 Filed 09/29/20 Page 30 of 30
                                                                                    49




            1   boys were from Brunswick,          the girl was from Greenwich

            2   Country Day , did you tell them how you came by that

            3   information?

            4        A.    From my daughter.

            5        Q.    Did you say that she thought they were from

            6   those schools or did you -- do you remember exactly

            7   how you conveyed that?

            8        A.    Yeah,    something of that nature,        that I was

            9   told they were kids from Brunswick and the girl was

           10   from Greenwich Country Day.

           11        Q.    Okay, and you told Officer Keegan that your

           12   daughter provided that information to you,               that she

           13   thought that that ' s where they were from?

           14        A.    Yes.

           15              MR.    STERL ING:    That ' s all I   have.

           16                             CROSS EXAMINATION

           17   BY MS. SLIPPEN :

           18        Q.    One quick follow up.         In that conversation

           19   with Mr. Keegan, did Mr . Keegan indicate what he was

           20   going to do with that video after you sent it?

           21        A.    No .    I mean,     he just -- it sounded like he

           22   was going to investigate it.

           23        Q.    And again do you have any recollection of

           24   whether you called Mr . Keegan at the GPO headquarters
..._..,.   25   or on his personal phone?
